DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1-14 are pending.  Claims 1-4 and 7 are the subject of this FINAL Office Action.  Claims 5-6 and 8-14 are withdrawn.  Any objection(s) and/or rejection(s) not reiterated and/or maintained in the following FINAL Office Action is considered withdrawn in view of Applicant's response.
Claim Interpretation
	As to “imprint apparatus for bringing a mold and an imprint material on a substrate into contact with each other and performing imprint processing for forming a pattern of the imprint material” in the preamble of claim 1, this is an intended use that “merely states . . . the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations” such that “the preamble is not considered a limitation and is of no significance to claim construction.”  See MPEP § 2111.02(II).  Specifically, the preamble intended use of “performing imprint processing” and contacting a mold to imprint material are not required in the body of the claim which only contains a “supplier” and un-programmed, generic “controller”.  Thus, the claim preamble is not “construed as if in the balance of the claim" because “the claim preamble, when read in the context of the entire claim” does not “recite[] limitations of the claim” and is not “‘necessary to give life, meaning, and vitality’ to the claim.”  See MPEP § 2111.02.

	As to “supply pattern,” the specification provides two examples: “discharge liquid droplet amount” (para. 0087); and “imprint material supply pattern (drop pattern)” (para. 0053).  In other words, droplet amount or droplet pattern.
	As to the “supplier,” this is a droplet nozzle or dispenser of droplets (para. 0039).
	As to “obtaining contact timing,” this means “obtaining substrate flatness information and the plate shape information and calculating the contact timing inside the controller to obtain the contact timing” (para. 0054; see also paras. 0052-53, 0058-59 & 0086-87).  
	In fact, Applicants are encouraged to amend the claims to recite a controller programmed to perform this technique because it is novel and non-obvious as explained below.  Specifically, paragraph 0053 describes a program that (1) predicts a contact timing as a timing at which the mold and the imprint material are brought into contact with each other for each of a plurality of locations of the mold based on (i) substrate shape information obtained from shape sensor/obtainer and (ii) substrate flatness information obtained from flatness sensor/obtainer; then uses this predicted contact timing to (2) control the drop pattern generator/nozzle to generate drop pattern and/or amount based on (i) the timing information predicted and (ii) the mold data obtained from the mold data obtainer/sensor.

Claim Rejections - 35 USC § 102 - Maintained
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 7 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by TANAKA (JP2007296783A).
As to claims 1-4, TANAKA teaches an imprint apparatus comprising a supplier configured to supply the imprint material on the substrate in accordance with a supply pattern of the imprint material (nozzle/coating device under control of resist control unit which controls amount of resist RT drops applied; Abstract, pg. 4, paras. 1-2 and 12, pg. 6, para. 12); and a controller configured to control the supplier (Abstract, pg. 4, paras. 1-2 and 12, pg. 6, para. 12).  TANAKA further discloses that “based on the three-dimensional surface shape and/or thickness distribution of the mold and the three-dimensional surface shape and/or thickness distribution of the transferred body, [resist] is applied to the transferred body” and the imprint apparatus “has a control means which controls the application amount distribution of the resist” (pg. 2, para. 11; see also Abstract and pgs. 4-7).  TANAKA teaches that this shape information is acquired by measuring “a three-dimensional surface shape (flatness) of the wafer chuck 10, a thickness distribution of the wafer WF (thickness variation), a three-dimensional surface shape (flatness) of the mold chuck 19, and a mold” (pg. 4).   In other words, as admitted by Applicants 
As to claim 7, TANAKA teaches a detection system 58 (height measurement device) (pg. 6, para. 2).
Response to Arguments
The Office is not persuaded of error by Applicants’ arguments in the Reply filed 01/04/2021 because TANAK explicitly states to “based on the three-dimensional surface shape and/or thickness distribution of the mold and the three-dimensional surface shape and/or thickness distribution of the transferred body, [resist] is applied to the transferred body” and the imprint apparatus “has a control means which controls the application amount distribution of the resist” (pg. 2, para. 11; see also Abstract and pgs. 4-7); and that this shape information is acquired by measuring “a three-dimensional surface shape (flatness) of the wafer chuck 10, a thickness distribution of the wafer WF (thickness variation), a three-dimensional surface shape (flatness) of the mold chuck 19, and a mold” (pg. 4).   In other words, TANAKA teaches to use multiple positions within the mold to gather shape and thickness distribution.  Distribution implies multiple positions across the mold.  Thus, the rejections are maintained.

Allowable Subject Matter
	The following is allowable subject matter: An imprint apparatus for bringing a mold and an imprint material on a substrate into contact with each other and performing imprint processing for forming a pattern of the imprint material, comprising: a supplier configured to supply the imprint material on the substrate in accordance with a supply pattern of the imprint material; and a controller configured to control the supplier, wherein the controller is programmed to (i) obtain substrate shape information from shape sensor/obtainer and (ii) obtain substrate flatness information obtained flatness sensor/obtainer, then, based on substrate shape information and the substrate flatness information, predicts a contact timing as a timing at which the mold and the imprint material are brought into contact with each other for each of a plurality of locations of the mold, then uses this predicted contact timing to control the drop pattern generator/nozzle to generate drop pattern and/or amount.  The closest prior art, TANAKA (JP2007296783A), fails to teach or suggest the controller program above.  Instead, it teaches that “based on the three-dimensional surface shape and/or thickness distribution of the mold and the three-dimensional surface shape and/or thickness distribution of the transferred body, [resist] is applied to the transferred body” and the imprint apparatus “has a control means which controls the application amount distribution of the resist” (pg. 2, para. 11; see also Abstract and pgs. 4-7).  TANAKA teaches that this shape information is acquired by measuring “a three-dimensional surface shape (flatness) of the wafer chuck 10, a 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELODY TSUI whose telephone number is (571)272-1846.  The examiner can normally be reached on Monday - Friday, 10am- 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH S DEL SOLE can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YUNG-SHENG M TSUI/Examiner, Art Unit 1743                                                                                                                                                                                                        
/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743